         Case 9:20-cv-00181-DWM Document 8 Filed 02/02/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


    CENTER FOR BIOLOGICAL                              Lead Case No.
    DIVERSITY, et al.,                              CV 20-181 - M-DWM

                Plaintiffs,                          Member Case No.
                                                    CV 20-183- M-DWM
         vs.

    SCOTT DE LA VEGA, et al.,
                                                           ORDER
                Defendants.


    WILDEARTH GUARDIANS, et al.,

                Plaintiffs,

          vs.

    SCOTT DE LA VEGA, 1 et al.

                Defendants.


        There being common issues of fact and law, consolidation of the above-

captioned actions is appropriate pursuant to Rule 42(a)(2) of the Federal Rules of

Civil Procedure. Accordingly,

        IT IS ORDERED that the parties' joint motion to consolidate (Doc. 7) is



1
 Scott de la Vega is substituted for David Bernhardt and Martha Williams is
substituted for Aurelia Skipwith. Fed. R .Civ. P. 25(d).
                                          1
       Case 9:20-cv-00181-DWM Document 8 Filed 02/02/21 Page 2 of 2



GRANTED. The above-captioned cases are consolidated for all further

proceedings under the case number CV 20-181- M- DWM and captioned as shown

above. The Clerk of Court shall file this Order in the docket for each case.

      IT IS FURTHER ORDERED that the defendants in each case shall file their

respective answers in both the lead and member cases in CM/ECF. All other

documents shall be filed in the lead case CV 20-181-M-DWM and spread to the

member case.

      IT IS FURTHER ORDERED that the parties shall file a joint case

management plan by March 12, 2021. At that time the Court will set the

parameters governing d~sp» sitive briefing.

      DATED this     a~ay      of February, 2021.




                                                       loy, District Judge
                                                       ·strict Court




                                         2
